DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 30 Jun 2021 have been entered.
Response to Arguments
Applicant's arguments filed Remarks page 9 line 6 have been fully considered but they are not persuasive. 
The response recites “Replacement drawing sheet 1/17 is submitted herewith”; however the drawing amendments are not to be found within the file. Only four drawings are listed (e.g. receipt dates of 14 Aug 2019, 14 Aug 2019, 25 Mar 2020 and 25 Mar 2020).
Applicant’s arguments, see Remarks page 9 line 10, filed 30 Jun 2021, with respect to ¶0136 have been fully considered and are persuasive.  The objection of 30 Mar 2021 has been withdrawn; however it is unknown if the last portion of the paragraph is missing, since it does not contain an end punctuation. Clarification or correction is requested.
Applicant’s arguments, see Remarks page 9 last line, filed 30 Jun 2021, with respect to claim 14 have been fully considered and are persuasive.  
Applicant's arguments filed Remarks page 9 line 6 have been fully considered but they are not persuasive. 
Applicant argues that Sweatman does not disclose ‘element e’ of claim 7 (“a producing section of the first well comprising a plurality of stages, wherein each stage 
The examiner disagrees. The claim defines each stage as a plurality of perforations through the casing and into the geothermal reservoir; therefore any portion of the producing section that contains such a plurality of perforations is a stage. Sweatman discloses “the downhole portion of the wellbore #108 may include a perforated liner that also allows fluid communication of the working fluid into and out of the subterranean formation #102 via the injection and production flow control devices #116 and 118” – (Col 7 line 22). Therefore Sweatman does disclose a plurality of stages (Fig 2) each containing a plurality of perforations (‘perforated liners’) through the casing and into the geothermal reservoir. It is further noted that the flow of the working fluid in the geothermal well system may be reversed (Col 12 line 51).
The applicant argues Sweatman does not disclose “whereby the configuration of the perforations and the fracture zones provide a substantially uniform flow path between the producing section and the second well”.
The examiner disagrees. Taking the broadest reasonable understanding of the claim – “configuration of the perforations” would include any occlusions that would prevent flow therethrough. While the claims are read in light of the specification, limitations cannot be imported from the specification. Therefore all limitations need to be recited, such as perforations created during the fracturing operation, if applicable.
Sweatman discloses “the injection string #112 may include one or more injection flow control devices #116 operable to inject the working fluid into the subterranean formation #102 at predetermined locations. In some embodiments, however, the may be selectively opened and/or closed in order to regulate the production of heated working fluid from the corresponding production sub-zones #120a-c” – (Col 8 line 22). Disclosing “thereby ensuring that an appropriate amount of working fluid circulates through the production sub-zone #120a-c such that a continuous and steady supply of heated working fluid is provided to the power plant #104 from the production zone #113” – (Col 12 line 5-14). Sweatman further discloses the following recitations “selectively actuating the injection flow control device #116 may serve to regulate production of heated working fluid from the corresponding production sub-zones #120a-c” – (Col 12 line 14); “release or a diverting or coalescing agent into the geothermal well system in order to plug or substantially occlude one or more of the injection flow control devices that register the predetermined low temperature” – (Col 12 line 29); and “the injection wells #202a may be strategically spaced about the production well #202b from one another in order to best utilize of exploit the thermal properties of the subterranean formation #102” – (Col 21 line 45).

Therefore Sweatman does disclose “whereby the configuration of the perforations and the fracture zones provide a substantially uniform flow path between the producing section and the second well”.
The applicant argues “Sweatman is void of any disclosure or suggestion that ‘the perforations and the fracture zones provide a substantially uniform flow path between the producing section and the second well as required by claim 7 element ‘h’”.
This argument is addressed above, however the examiner would like to further note that the term(s) ‘uniform flow path’ and ‘configuration of the perforations’ are fairly broad and leads to many interpretations. Further amendments would be needed to overcome Sweatman.
The applicant argues “Sweatman is void of any disclosure or suggestion that the fluid flow path comprising a plurality of fracture zones, wherein a majority of the fracture zones have different flow characteristics as required by claim 28 element ‘d’ ” – Page 13 line 10.
The examiner disagrees.
Sweatman discloses “fractures created in the production zone #113 may be configured to allow the working fluid to slowly percolate therethrough and thereby gain thermal energy by contacting the walls of the various fractures. In some embodiments, the fracture network will have a higher conductivity near the production and injection wells 202a,b as compared with the middle of each production zone 120a-c. As a result, 
The applicant argues “Sweatman does not disclose or suggest a predetermined perforation pattern, wherein the predetermined perforation pattern is based in part upon the flow characteristics of the fracture zones” – Page 13 line 16.
The examiner disagrees. 
Sweatman discloses “the production flow control devices #118 may be configured to sequentially or strategically alternate such that production of the heated working fluid alternates between the various production sub-zones #120a-e, thereby ensuring that the temperature of the working fluid is each production sub-zones #120a-e remains above the predetermined low temperature limit, but more importantly ensuring that the power plant #104 receives a continuous supply of heated working fluid” – Col 22 line 37. It would be noted that opening/closing any control flow device would be actuated based at least in part based upon the final flow of the working fluid.
The instant specification recites “each stage has a predetermined perforation pattern, wherein the predetermined perforation is based in part upon the flow characteristics of the fracture zones” ¶0059. When flow control device is opened or closed based on strategically activation, it would be patently equivalent to changing the pattern of perforation liner’s openings (e.g. full opening of the length of flow control versus half opening).

The examiner disagrees. Sweatman discloses the limitation as recited in the claim. IF the applicant intends to further limit the claim such that the uniform temperature front is provided by the predetermined perforation pattern, then that is required to be recited in the claim. However, the examiner would like to point out, the applicant is placing much weight on ‘predetermined perforation pattern’. It is noted that a sliding sleeve over a perforated liner would read on a changing predetermined perforation pattern, since the orifices within a perforation liner are predetermined. As the system of Sweatman is changing flow based on the working fluid properties the uniform temperature would be maintained (Col 14 line 56-62). IF the applicant is referring to the perforations made during the fracturing operation, then that would also be required to be recited in the claim, to avoid the misunderstanding of the many perforations located downhole. 
The applicant argues (Page 16 line 1-5) “the method requires that the claimed flow characteristic is created by the fracture zone and perforations as set forth in claim 28 elements e-f”.
The examiner disagrees. The applicant’s position is not understood. Claim 28 element ‘f’ has no connection to element ‘e’; other than being one component of the system comprising.

The examiner agrees. Sweatman does not disclose optimize friction pressure drop across each of the clusters based on the flow conditions during the hydraulic fracturing treatment and further does not disclose wherein the optimizing the friction pressure drop across each perforation cluster along multiple treatment stages based on the flow conditions during long-term operations. Therefore claim 29 rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 31 recites step d – “optimizing the pressure drop for the cluster selected in step c” and step f – “whereby the pressure drop for the selected horizontal section is optimized”. It is unknown by what means and to what end the optimization is conducted. For example, the clusters are optimized to exhibit even pressure drop across all clusters along the entire length of the selected horizontal section; or optimized to pull a greater quantity of working fluid from select regions of the wellbore; or optimized to prevent from 
Claim(s) 32 and 34 depend from claim 31 and therefore are also rejected under 112(b).
Specification
The disclosure is objected to because of the following informalities: 
The last sentence of ¶00136 lacks ending punctuation and it is unknown if some portion of the paragraph is inadvertently missing. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 10-14, 16-18, 28, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweatman et al. (USP 9,726,157).
Regarding claim 7, Sweatman discloses
a) first well (Fig 2 #202a) extending from above a surface (#106) of the earth into the earth and into a formation (#102) containing a geothermal heat source (‘Enhanced Geothermal Systems and Methods’ - tile);

c), the first well (#202a) having a heel (Fig 2) and a horizontal producing section (#206a), wherein the horizontal producing section comprises a casing (Col 4:10 — “casing string #110 may extend the entire length of the wellbore #108”) and extends (Fig 2) into the geothermal reservoir;
d) the second well (#202b) extending (Fig 2) into the geothermal reservoir (#102);
e) a producing section (interpreted as the section of the infection well that produced the injection into the reservoir) of the first well (#202a) comprising a plurality of stages (Fig 2 #120x), wherein each stage comprises a plurality of perforations (Fig 4 illustrates 3 flow paths) through the casing and into the geothermal reservoir (#102);
f) a plurality of fracture zones in the geothermal reservoir placing the stages of the first well in fluid communication (Col 2:10 — “a plurality of production sub-zones defined within the production zone and providing fluid communication between the at least one infection well and the at least one production well) with the second well, at least one of the fracture zones (Fig 2 illustrates fractures) associated with at least one of the stages (Fig 2 #120) of the producing section of the first well;
g) wherein the associated fracture zone defining a tortuous fluid flow path (Col 2:10 and Col 14 line 52) for a heat recovery fluid through the geothermal reservoir; and,

It is noted that the preamble is given little weight since the element of “limited entry perforation’ is not supported within the body of the claim with ANY required structure.
Regarding claim 10, Sweatman discloses wherein the plurality of perforations in each of the stages defines a cluster (Fig 4 – defined as a mere arbitrary grouping).
Regarding claim 11, Sweatman discloses wherein the first well (202a) is an injection well:
Regarding claim(s} 12 and 13 Sweatman discloses wherein the fracture zones comprise (Col 5 line 7) a plurality of proppants, and as fracturing pressure is relieved “a proppant pack is formed’ — instant specification ¶00127, as would be conventionally done.
Regarding claim 14, Sweatman discloses wherein the proppants comprise microproppants (Col 6 line 32 — “The working fluid can also include various flowable mixtures of solids, liquid and/or gases. For example, certain types of nano-sized particles mixed in fluids can significantly increase a thermal conductivity of a fluid”).
Regarding claim 16, Sweatman discloses wherein a majority of each the fracture zones have a different flow characteristic (Col 8 line 3-7 — “each production sub-zone may correspond to one or more adjacent injection and production flow control 
Regarding claim 17, Sweatman discloses wherein the perforations in each of a majority of the stages define a flow different flow characteristic (Col 7:30 ~ “selectively allow flow of the working fluid therethrough’), whereby a majority of the stages have a different flow characteristic.
Regarding claim 18, Sweatman discloses wherein the substantially uniform flow is characterized in part by having a flow across at least 85% of the perforations that is uniform. (Col 7:35 ‘uniform in temperature’ maintained by valve control).
Regarding claim 28, Sweatman discloses
a) an injection well (Fig 2 #202a) in a geothermal reservoir (#102) below a surface (#106) of the earth;
b) a producing well (#202b) in the geothermal reservoir (#102);
c) a fluid flow path (Fig 2 arrows) through the geothermal reservoir and placing the injection well and the producing well in fluid communication, whereby the system is configured (Fig 2) to flow a heat recovery fluid from the injection well through the reservoir and into the producing well;
d) the fluid flow path comprising a plurality of fracture zones (fractures within sub zones #120x), wherein a majority of the fracture zones have different flow characteristic (Col 7:30 ~ “selectively allow flow of the working fluid therethrough’); and,
e) the injection well comprising a plurality of stages (sub zones #120x), wherein each of the stages has a predetermined perforation pattern (Col 14:31 — fracturing created to avoid short circuiting), wherein the predetermined perforation being exposed to a predetermined temperature or pressure”) of the fracture zones:
f) whereby the system provides (Col 14 -56-Col 15:7} for a uniform temperature front of a heat recovery fluid through the reservoir between the injection well and the production well,
Regarding claim 31, in regard to the indefinite rejection above, Sweatman discloses the method step of operation and optimizing (Col 7 line 35 ~ “one or more of the flow control devices 116, 118 may be a thermally-controlled or pressure controlled flow control device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure’) the friction pressure drop across each cluster within an individual treatment stage based on the flow conditions during the hydraulic fracturing treatment. The examiner is taking the understanding that as the flow is controlled based on temperature or pressure, it is being ‘optimized’. Specifically elements:
a. selecting a horizontal section (#206) of a borehole (#202) in a reservoir (#102) containing a natural resource (Col 4 line 40-48); wherein the selected horizontal section defines a length (Fig 2) and comprises a series of perforation stages (Fig 6 – illustrates multiple perforations/stages to/from the reservoir);

c. determining (Col 7 line 35 – “one or more of the flow control devices may be a thermally-controlled or pressure controlled flow control device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure”) the pressure drop for a cluster in the plurality;
d. optimizing (Col 7 line 40 – “one or more of the flow control devices be configured to throttle the working fluid as it passes therethrough”) the pressure drop for the cluster selected in step c; and
e. repeating steps c. and d. for each cluster in the plurality (Col 7 line 37 – “autonomously open or shut”);
f. whereby the pressure drop for the selected horizontal section is optimized (being controlled to optimize pressure).
Regarding claim 32, Sweatman discloses wherein the natural resource is a hydrocarbon (Col 4 line 48).
Regarding claim 34, Sweatman discloses wherein the natural resource is a geothermal resource (Col 4 line 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Jung et al. (US 20100307756). 
Regarding claim 1, Sweatman discloses a method of providing optimized recovery of geothermal energy for a formation while reducing thermal breakthrough, the method comprising:
a) selecting a formation (#102) below the surface (#106) of the earth, the formation comprising a geothermal heat source (#120x);
b) selecting a first well (Fig 2 #202a — injection) and a second well (Fig 2 #202b — production) in the formation; wherein each well has a vertical section (Fig 2 #204a/b) and a non-vertical section (Fig 2 #206a/b);
c) hydraulically fracturing the formation by pumping a fracturing fluid under pressures in excess of the fracture pressure of the formation through a plurality of perforations in a side wall in the non-vertical section of the first well, the second well or both wells;
d) whereby a substantially uniform tortuous flow path (Fig 2 #133) is established between the first well (#202a) and the second well (#202b); wherein the substantially uniform tortuous flow path can transmit a heat recovery fluid from the first well to the second well.
Sweatman discloses “the total number of production sub-zones 120a-c or production zones #113 or wells may be enough to establish an excess number (i.e. an over-capacity) of them so that when each production subzone 120a-c is flowing together, a subsurface flow rate capacity is provided that exceeds the minimum 
Jung teaches a ‘Geothermal Circulation System’ — title. Further teaching “the heat transfer medium, usually water, can now be introduced into the injection wellbore under pressure, and extracted via the production wellbore. Here, the heal transfer medium can circulate at flow rates to 10-200 V/sec ... At circulation rates of 100 I/sec with a rock temperature of 160° C, a geothermal power plant can be operated with an output of approximately 4 MW” – ¶0012:11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Jung, to modify/create the flow path(s) between the injection well(s) and the production well(s) to transmit more than 40 Kg/sec of a heat recovery for the purpose to supplying sufficient heat to a geothermal power to be economical to operate.
Regarding claim(s) 2 and 5, Sweatman of the combination discloses a plurality of sub-zones #120 (interpreted as stages) further disclosing “a plurality of production sub-zones defined within the production zone and providing fluid communication between the at least one injection well and the at least one production well” (Col 2 line 10-13) and further disclosing wherein “appropriated perforated in order to allow the working fluid to circulate therethrough” — Col 15 line 67 and Fig 4 illustrates three flow paths (perforations). Sweatman also discloses “the fractures created in the production zone may be configured to allow the working fluid to slowly percolate therethrough and thereby gain thermal energy by contacting the walls of the various 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that as the wells are appropriately perforated, some areas would be perforated differently to avoid short circuiting the flow path.
Regarding claim 6, Sweatman of the combination discloses wherein the fracture fluid comprises a proppant (Col 5:7 — “fracturing techniques may or may not use propping agents. At least some advantages to using proppant while fracking the production zone include potentially increasing the injectivity and productivity rates, and otherwise helping to maintain the fractures open curing production’.
It would have been obvious to one having ordinary skill in the art to modify the method of Sweatman to add the method step of using proppant to the fracturing fluid for the purpose of assisting in the prevention of closing of fractures after the release oi fracturing pressure.
Regarding claim(s) 3 and 4, Sweatman of the combination previously disclosed the flow rate above; further disclosing “circulating the working fluid within the production zone in order to generate a heated working fluid ... and producing the heated working fluid from the plurality of production sub-zones to the surface” (Col 2 line 24) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the pumping pressure would need to be less than the fracture pressure of the formation in order to prevent further damage to the formation, undue usage on pumping equipment; however any value less than fracture pressure could be selected. Lacking any criticality of the 90% value offered within the instant specification, any value less than fracture pressure would be sufficient to extract the resource from the reservoir.
Obvious to try –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale E.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over              Sweatman in view of Staadt (USP 3,270,816).
Regarding claim 8, Sweatman discloses the system of claim 7; and although further discloses fracturing; Sweatman does not disclose wherein the perforations in at least one of the stages is zero phased. The examiner is interpreting “zero phased” as all perforations are along a line, as defined in the instant specification as submitted - ¶00107),
Staadt teaches ‘Method of establishing communication between wells’ ~ title. Teaching “notching the casing (if any) of a first well and the adjacent annulus of the earth formation in a vertically disposed plane which is at an acute angle with respect 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Staadt, to modify the perforations of Sweatman such that perforations from the injection well are directed toward the production well for the purpose developing fluid communications between the two wells.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable      over Sweatman alone.
Regarding claim 9, Sweatman discloses the system of claim 7, further disclosing “he casing string may extend along the entire length of each well and be appropriately perforated in order to allow the working fluid lo circulate therethrough” ~ Col 15:66.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the perforations in a way that would be most effective for each wellbore to fluidly communicate. It is being interpreted as all perforations are spaced evenly around borehole, as recited in the specification as submitted - ¶00107.
Claim(s) 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Nguyen (US 20060157243).
Regarding claim 12, in a different interpretation, Sweatman discloses the system of claim 7; and could be argued that a plurality of proppant are not disclosed (two different types of proppant being implied).
Nguyen teaches a plurality of proppant (¶0007 — “a portion of first proppant particulates” and “a portion of second proppant particulates”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Nguyen, to modify the type and quantity of proppant(s) used for the purpose of propping the fracture and maintaining the conductivity of the fracture at a much lower cost as compared to traditional methods (¶0012).
Regarding claim(s) 13 and 15, Nguyen of the combination discloses wherein proppant define a proppant pack and the proppant pack comprises a monolayer distribution (¶0011 —  “the second proppant particulate used in the methods of the present invention should be capable of forming a partial monolayer in a fracture. The term partial monolayer refers to a high porosity pack of proppant particulates in a fracture’) within the fracture.
Allowable Subject Matter
Claim 29 is allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        06 Oct 2021